PER CURIAM.
Appellants appeal the dismissal of their complaint which attempts to reopen a medical malpractice action against appellees. *1192That action was terminated favorably to appellees several years ago. Appellants claim extrinsic fraud because of the legal malpractice of appellants’ attorney in the prior case. Appellant conceded at oral argument that he did not claim that there was any fraud committed by appellees or any collusion between appellees and appellants’ former attorney. There is a pending malpractice claim against the former attorney.
We affirm, as allegations of legal malpractice against the attorney do not constitute extrinsic fraud so as to set aside the judgment. Parker v. Parker, 585 So.2d 328 (Fla. 4th DCA 1991); Calehuff v. Calehuff, 433 So.2d 1021 (Fla. 4th DCA 1993).
ANSTEAD, HERSEY and WARNER, JJ., concur.